Mr. Justice Eldredge delivered the opinion of the court. Abstract of the Decision. 1. Appeal and error, § 304*—what order is appealable. When discovery is the only relief sought in a bill, a decretal order overruling a demurrer and ordering an answer is final and appealable. 2. Discovert, § 7*—when bill is sufficient. When a bill.is filed purely for discovery in aid of a suit at law, it is sufficient if it is averred therein that the evidence sought will aid the complainant in the suit at law. 3. Discovery, § 3*—what is effect of statute relative to production of boohs and documents. Rev. St. ch. 51, sec. 9 (J. & A. 5526), providing for the production of books and writings containing evidence pertinent to the issue in any action at law, has not abrogated the jurisdiction of equity to grant relief by way of bills of discovery, but simply gives to a party to a suit at law additional means of procuring evidence tending to prove the issue presented by him and in the possession of the third party. 4. Discovery, § 7*—when bill against corporation for, is sufficient. A bill for discovery against a corporation which had entered into a contract for the payment of certain royalties on an invention of complainant’s decedent and had not fully accounted therefor, averring that defendant is a large manufacturing corporation with a voluminous and complex system of bookkeeping and that complainant has no means of knowing whether the information sou'ght, the number and kind of the patented articles sold, is kept in defendant’s regular system of bookkeeping or not, and that defendant is the only one that has any knowledge of the accounts in question, which were all on one side, and about which defendant could alone furnish accurate information, held sufficient.